      Case 1:20-cv-00334-DAD-JLT Document 9 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANUEL MARTINEZ,                                   No. 1:20-cv-00334-DAD-JLT
12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DISMISSING
14    SHERMAN,                                           PETITION, AND DECLINING TO ISSUE
                                                         CERTIFICATE OF APPEALABILITY
15                        Defendant.
                                                         (Doc. No. 8)
16

17

18           Petitioner Manuel Martinez is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On April 1, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that the petition be summarily dismissed because it fails to raise a cognizable

23   claim for federal habeas relief and petitioner’s first and third claims for relief are barred by the

24   applicable statute of limitations. (Doc. No. 8). The findings and recommendations were served

25   upon petitioner and contained notice that any objections thereto were to be filed within twenty-

26   one (21) days after service. (Id. at 4.) To date, petitioner has not filed any objections and the

27   time in which to do so has passed.

28   /////
                                                         1
      Case 1:20-cv-00334-DAD-JLT Document 9 Filed 06/17/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   pending findings and recommendations are supported by the record and proper analysis.

 4          Having determined that petitioner is not entitled to habeas relief, the court now turns to

 5   whether a certificate of appealability should issue. “[A] state prisoner seeking a writ of habeas

 6   corpus has no absolute entitlement to appeal a district court’s denial of his petition,” and an

 7   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

 8   (2003); see 28 U.S.C. § 2253(c)(1)(A) (permitting habeas appeals from state prisoners only with a

 9   certificate of appealability). Specifically, the federal rules governing habeas cases brought by

10   state prisoners require a district court issuing an order denying a habeas petition to either grant or

11   deny therein a certificate of appealability. See Rules Governing § 2254 Case, Rule 11(a). A

12   judge shall grant a certificate of appealability “only if the applicant has made a substantial

13   showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the certificate must

14   indicate which issues satisfy this standard. 28 U.S.C. § 2253(c)(3). Here, petitioner has not made

15   such a showing. Accordingly, a certificate of appealability will not be issued.

16          Accordingly,

17          1.      The findings and recommendations issued April 1, 2020 (Doc. No. 8) are adopted

18                  in full;

19          2.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

20          3.      The court declines to issue a certificate of appealability; and
21          4.      The Clerk of the Court is directed to close this case.

22   IT IS SO ORDERED.
23
        Dated:     June 16, 2020
24                                                       UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                        2
